Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Annie Fant appeals the district court’s order dismissing her complaint under Fed. R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fant v. Wal-Mart Stores, Inc., No. 3:15-cv-00474-JAG, 2015 WL 5841383 (E.D.Va. Oct. 7, 2015). We grant Fant’s motion for leave to proceed in forma pauperis, but deny as moot her motion to expedite the decision. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.